Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the limitation of claim 1 “listening, by the end device that is operable to communicate with a cloud site remote from the end device, and with one or more edge stations, for a broadcast signal from the one or more edge stations, wherein the broadcast signal indicates the one or more of the edge stations are available to perform computing services relating to an application hosted at the end device; joining, by the end device, a broadcast channel; receiving, at the end device by way of the broadcast channel, edge station information comprising information about the availability, and capabilities, of the one or more edge stations, selecting, at the end device, an edge station to which a workload of the application will be migrated by the end device; sending by the end device, an ‘attach’ request, to the edge station, that requests execution of the workload by the edge station” is found to be allowable in combination with all remaining limitations of the claims.
The following is an examiner’s statement of reasons for allowance: the limitation of claim 11 “broadcasting, by an edge station to one or more end devices a signal that includes information about an availability and capabilities, of the one of the edge stations to execute a workload of an application hosted at one of the end devices or at a website; receiving, at the edge station, from an end device that detected the signal, a manifest that identifies a container of the edge station that is needed by the end device to execute the workload; sending, by the edge station to the end device, route information concerning the container to the end device” is found to be allowable in combination with all remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424